Citation Nr: 0432995	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-12 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
hysterical neurosis conversion type, to include post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and husband


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from December 1974 to May 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
RO that denied a compensable rating for the veteran's 
psychiatric disability.  In a rating action of October 2003, 
the RO increased the evaluation for the psychiatric 
disability from noncompensable (0 percent) to 50 percent 
disabling, effective July 25, 2002.  In August 2004 the 
veteran appeared and gave testimony at an RO hearing before 
the undersigned.  A transcript of this hearing is in the 
claims folder.  


FINDING OF FACT

The veteran's service connected psychiatric disability causes 
symptoms approximating total occupational and social 
impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for the service-
connected psychiatric disability have been met.  38 U.S.C.A. 
§ 1155: 38 C.F.R. § 4.130, Diagnostic Code 9410 (2004)


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  It also requires VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a).  To implement the 
provisions of the law, VA promulgated regulations published 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

Factual Basis

The veteran's service medical records reveal that she was 
treated for psychiatric symptoms while on active duty.  The 
assessment was hysterical neurosis, conversion type, 
manifested by paralysis of the left hand with "LaBelle 
Indifference."  

In a rating action of September 1978, the RO granted service 
connection for hysterical neurosis, conversion type, 
evaluated as noncompensable (0 percent) disabling, effective 
May 3, 1978.  

VA clinical records reflect outpatient treatment during 2001 
and 2002 for psychiatric symptomatology, to include 
depression with agitation.  In January 2002 the veteran 
reported that she had been unable to hold a job, aside from a 
few temporary ones, since her discharge from service.  
Assessments included major depression and dysthymia and 
anxiety with avoidance behavior.  In January and April 2002 
the veteran was assigned a Global Assessment of Functioning 
(GAF) score of 45.  

After a VA examination conducted in November 2002, the 
diagnosis on Axis I was probable malingering, rule out 
depressive disorder not otherwise specified.  On Axis II, the 
diagnosis was passive-aggressive personality.  A GAF score of 
50 was assigned.  

During treatment by a VA psychologist during 2003 the veteran 
was noted to experience depression, lack of energy, social 
phobias, interrupted sleeping, and anger.  She was described 
as very disheveled in appearance.  The veteran's GAF score 
was generally 49, but a score of 47 was reported in May 2003.   
Assessments included post-traumatic stress disorder (PTSD), 
major depression, and dysthymia with severe social anxiety.  

On a VA psychiatric examination conducted in September 2003 
the veteran said that she had not been employed for several 
years.  Her main complaint on the examination was sleeping 
and memory difficulties.  Evaluation revealed her to be 
either slender or nutritionally stressed.  She seemed to be 
emotionally distressed to a moderate degree.  Hygiene and 
grooming were poor.  Motor activity was slowed, but there 
were no abnormal movements.  Eye contact was poor and speech 
was markedly slow in pace and decreased in amount, although 
normal in rate and volume.  

The veteran was described as alert and oriented. She 
registered three words and repeated three digits after making 
an error on four digits.  Mental calculation was incorrectly 
performed and she could not spell a word backwards.  She was 
unable to abstract and judgment was poor. She recalled one of 
three words and one more with prompting.  She described a sad 
mod and loss of appetite.  She estimated that she slept three 
to four hours a day.  Affect was blunted and thinking was 
slowed.  Suicidal thinking was reported, but she denied 
homicidal ideation and also denied hallucinations.  
Disassociative experiences lasting up to a day were reported.  
The diagnosis on Axis I was PTSD.  A GAF score of 49 was 
reported.  

Psychological testing was consistent with post-traumatic 
stress disorder (PTSD) and her profile was considered valid 
and indicative of an unbiased response.  Symptoms of avoidant 
behavior, depression, and anxiety were especially prominent.  
The responses did not indicate exaggeration or simulation of 
psychiatric symptoms, although findings did reveal signs of 
exaggerated cognitive impairment.  The diagnosis was PTSD. A 
GAF score of 49 was reported.  

The examiner opined that the veteran had cognitive impairment 
over and above what would be expected.  It was believed that 
this was not a deliberate and for the purpose of secondary 
gain, but were a somatized form of stress response.  The 
doctor estimated that the veteran's symptoms were in the 
severe range and that medication and counseling were 
necessary for her to achieve marginal adjustment.  

In an October 2003, rating decision, the service connected 
disability was listed as "hysterical neurosis conversion 
type (to include PTSD)."

During VA treatment for psychiatric symptoms in March 2004, 
the veteran was noted to suffer from depression, non-restful 
sleep, hostility, lack of trust, feelings of helplessness, 
and episodes of severe irritability, panic and anxiety with 
any extended community and public activity.  

In a statement received in August 2004, the veteran's 
treating VA psychologist reported that the veteran had 
continuous depression that affected her ability to function 
independently.  She was said to have difficulty adapting to 
stressful situations (including work settings).  She was 
described as reclusive and became suspicious and vigilant in 
any community setting such as going to a store.  The 
psychologist said that the veteran was unable to maintain 
employment whether part time or full time.  

During a hearing before the undersigned at the RO in August 
2004 the veteran said that she had last worked a couple of 
years earlier and stopped because she could not deal with 
people.  The veteran's spouse said that they had attempted to 
work as a team in his locksmith business, but this was 
discontinued because the veteran would alienate the 
customers.  



Legal Analysis

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  

Under the general rating formula for mental disorders, a 100 
percent evaluation is assigned when a psychiatric disability 
results in total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

The sole basis for a 100 percent rating is total occupational 
and social impairment."  Sellers v. Principi, 372 F.3d 1318 
(Fed. Cir. 2004)  

Evidence dating from 2001 shows elevated anxiety and 
depression, an inability to trust others, irritability, 
sleeping problems, as well as panic and suspiciousness in 
social situations.  The veteran's GAF scores as reported by a 
VA psychiatrist in 2003, and by her treating psychologist 
during the period of this appeal have usually been 49, and on 
some occasions were reported to be 45.  GAF scores of 50 or 
below contemplate an inability to work. American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 
4.125, 4.130 (2002). Moreover, the veteran's treating 
physician has recently stated, essentially, that the veteran 
cannot maintain employment because of her psychiatric 
symptomatology.

The veteran's has testified that she essentially has no 
social contacts other than her spouse.  His testimony 
essentially confirms this fact.

Given the evidence showing that her service connected 
psychiatric disability precludes employment, and the evidence 
of social isolation, the Board's opinion that veteran's 
service connected psychiatric disorder has resulted in 
symptoms that most closely approximate the criteria for a 100 
percent rating.  38 C.F.R. § 4.7 (2004). Therefore, a 100 
percent scheduler evaluation is warranted.  38 C.F.R. § 
4.130.  


ORDER

A 100 percent evaluation is granted for hysterical neurosis 
conversion type, to include post-traumatic stress disorder.


	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



